In three consolidated negligence actions, plaintiffs in the first action, in which damages are sought for injury to person and property, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, entered February 26, 1965, as, upon reconsideration, adhered to the court’s prior decisions denying them a general preference in trial. Order affirmed insofar as appealed from, with $20 costs and disbursements. No opinion. On the court’s own motion, plaintiffs’ appeal from an order of the Supreme Court, Kings County, entered February 20, 1963 granting the second application for reconsideration and adhering to the original decision denying a general trial preference is dismissed as academic, with $10 costs.
Christ, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur.